EXHIBIT 10.1

 

AMENDMENT NO. 2
TO
AMENDED AND RESTATED CREDIT AGREEMENT

        AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
December 1, 2011 (this "Agreement"), among THE JONES GROUP INC. (the "Company"),
JONES APPAREL GROUP HOLDINGS, INC., JONES APPAREL GROUP USA, INC., JAG FOOTWEAR,
ACCESSORIES AND RETAIL CORPORATION, JONES INVESTMENT CO. INC., JONES JEANSWEAR
GROUP, INC., NINE WEST DEVELOPMENT CORPORATION and JONES JEWELRY GROUP, INC., as
the U.S. Borrowers, JONES APPAREL GROUP CANADA, LP, as Canadian Borrower
(together with the U.S. Borrowers, the "Borrowers"), the various Subsidiaries of
the Company parties hereto, the Lenders parties hereto, JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders (in such capacity, the
"Administrative Agent"), JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as
administrative agent for the International Revolving Lenders (in such capacity,
the "Canadian Administrative Agent"), and J.P. MORGAN EUROPE LIMITED, as
administrative agent for the International Revolving Lenders (in such capacity,
the "European Administrative Agent").

W I T N E S S E T H:

        WHEREAS, the Borrowers, the Lenders, the Administrative Agent, the
Canadian Administrative Agent and the European Administrative Agent are parties
to the Amended and Restated Credit Agreement, dated as of April 28, 2011, as
amended (the "Credit Agreement");

        WHEREAS, the Borrowers have requested that certain amendments be made to
the Credit Agreement on the terms set forth herein; and

        WHEREAS, the Lenders are willing, subject to the terms and conditions
hereinafter set forth, to consent and agree to such amendments;

        NOW, THEREFORE, in consideration of the agreements herein contained, the
parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

                SECTION 1.1 Certain Definitions. The following terms (whether or
not underscored) when used in this Agreement shall have the following meanings:

        "Administrative Agent" is defined in the preamble.

        "Agreement" is defined in the preamble.

        "Borrowers" is defined in the preamble.

        "Canadian Administrative Agent" is defined in the preamble.

--------------------------------------------------------------------------------

        "Company" is defined in the preamble.

        "Credit Agreement" is defined in the first recital.

        "Effective Date" is defined in Section 5.1.

        "European Administrative Agent" is defined in the preamble.

                SECTION 1.2 Other Definitions. Unless otherwise defined or the
context otherwise requires, terms used herein (including in the preamble and
recitals hereto) have the meanings provided for in the Credit Agreement.

ARTICLE II

AMENDMENTS

        Effective on (and subject to the occurrence of) the Effective Date, the
Credit Agreement is amended as follows:

                SECTION 2.1 Amendments to Section 6.04(l) of the Credit
Agreement.

        Section 6.04(l) of the Credit Agreement is amended and restated in its
entirety as follows:

        "(l) Permitted Acquisitions; provided that both immediately before and
immediately after giving effect thereto, (i) no Default or Event of Default
shall have occurred and be continuing, and (ii) Availability shall not be less
than 20% of the total Revolving Commitment as of the date such Permitted
Acquisition is consummated and for the period of 60 consecutive days immediately
preceding the consummation of such Permitted Acquisition after giving pro forma
effect thereto;"

                SECTION 2.2 Amendments to Section 6.04(p) of the Credit
Agreement.

        Section 6.04(p) of the Credit Agreement is amended and restated in its
entirety as follows:

        "(p) other Investments not otherwise permitted by this Section 6.04;
provided that (i) both immediately before and immediately after giving effect to
each such Investment, no Default or Event of Default shall have occurred and be
continuing, and (ii) at the time any such Investment is made Availability shall
not be less than 20% of the total Revolving Commitment as of the date such
Investment is made and for the period of 60 consecutive days immediately
preceding such date after giving pro forma effect thereto."

2

--------------------------------------------------------------------------------

        SECTION 2.3 Amendments to Section 6.08(a)(iv) of the Credit Agreement.

        Section 6.08(a)(iv) of the Credit Agreement is amended and restated in
its entirety as follows:

        "(iv) the Borrowers may make other Restricted Payments; provided that,
(A) both immediately before the declaration of, and immediately after giving
effect to each such Restricted Payment, no Default or Event of Default shall
have occurred and be continuing, and (B) at the time any Restricted Payment is
paid Availability shall not be less than 20% of the total Revolving Commitment
for the period of 60 consecutive days immediately preceding the date such
Restricted Payment is declared after giving pro forma effect thereto and"

        SECTION 2.4 Amendments to Section 6.08(b)( v) of the Credit Agreement.

        Section 6.08(b)(v) of the Credit Agreement is amended and restated in
its entirety as follows:

        "(v) prepayment of the Existing Debt Securities that are maturing in
November 2014 pursuant to open market purchases or a tender offer for such
Existing Debt Securities; provided that (A) both immediately before and after
giving effect to such prepayment, no Default or Event of Default shall have
occurred and be continuing and (B) either (1) after giving effect to such
prepayment Availability plus cash on hand of the Loan Parties (which is
reasonably identified to the satisfaction of the U.S. Collateral Agent) shall
not be less than $200,000,000 or (2) Availability shall not be less than 20% of
the total Revolving Commitment for the period of 60 consecutive days immediately
preceding the date such prepayment is to be made after giving pro forma effect
thereto; and"

ARTICLE III

REPRESENTATIONS AND WARRANTIES

        In order to induce the Lenders to approve all of the amendments that are
provided for in Article II, each Borrower hereby (a) represents and warrants
that (i) each of the representations and warranties of the Loan Parties
contained in the Credit Agreement and in the other Loan Documents is true and
correct in all material respects as of the date hereof as if made on the date
hereof (except, if any such representation and warranty relates to an earlier
date, such representation and warranty is true and correct in all material
respects as of such earlier date); and (ii) both immediately before and after
giving effect to the provisions of this Agreement no Default or Event of Default
has occurred and is continuing; and (b) agrees that the incorrectness in any
material respect of any representation and warranty contained in the preceding
clause (a) shall constitute an immediate Event of Default. Without limiting the
foregoing, each Borrower hereby (i) ratifies and confirms all of the terms,
covenants and conditions set forth in the Loan Documents and hereby agrees that
it remains liable to the Administrative Agent and the Lenders in accordance with
the terms, covenants and conditions set forth in the Loan Documents, and all
Liens on the Collateral created pursuant to the Collateral Documents continue
unimpaired and in full force and effect, and (ii) waives all defenses, claims,
counterclaims, rights of recoupment or set-off against any of its Obligations as
provided in the Loan Documents.

3

--------------------------------------------------------------------------------

ARTICLE IV

ACKNOWLEDGMENT OF LOAN GUARANTORS

        By executing this Agreement, each Loan Guarantor hereby confirms and
agrees that each Loan Document to which it is a party is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects, except that on and after the Effective Date each reference therein to
the Credit Agreement shall refer to the Credit Agreement after giving effect to
this Agreement. Without limiting the foregoing, each such Loan Guarantor waives
all defenses, claims, counterclaims, rights of recoupment or set-off with
respect to any of such Loan Guarantor's Obligations as provided in the Loan
Documents.

ARTICLE V

CONDITIONS TO EFFECTIVENESS; EXPIRATION; CONDITION SUBSEQUENT

        SECTION 5.1 Effective Date. This Agreement shall become effective on
such date (herein called the "Effective Date") when the conditions set forth in
this Section have been satisfied.

        SECTION 5.1.1 Execution of Agreement. The Administrative Agent shall
have received counterparts of this Agreement duly executed and delivered on
behalf of the Borrowers, the Loan Guarantors, the Administrative Agent and the
Required Lenders.

        SECTION 5.1.2 Representations and Warranties. The representations and
warranties made by the Borrowers pursuant to Article III shall be true and
correct as of the Effective Date.

        SECTION 5.1.3 Payment of Fees. The Administrative Agent and each Lender
shall have received payment of all fees that are required to be paid pursuant to
the fee letters entered into in connection with this Agreement.

        SECTION 5.2 Expiration. If the Effective Date has not occurred on or
prior to December 2, 2011 the agreements of the parties contained in this
Agreement shall, unless otherwise agreed by the Required Lenders, terminate
immediately on such date and without further action.

ARTICLE VI

MISCELLANEOUS

        SECTION 6.1 Cross-References. References in this Agreement to any
Article or Section are, unless otherwise specified, to such Article or Section
of this Agreement.

        SECTION 6.2 Loan Document Pursuant to the Credit Agreement. This
Agreement is a Loan Document executed pursuant to the Credit Agreement. Except
as expressly provided for herein, all of the representations, warranties, terms,
covenants and conditions

4

--------------------------------------------------------------------------------

contained in the Credit Agreement and each other Loan Document shall remain
unamended or otherwise unmodified and in full force and effect.

        SECTION 6.3 Limitation of Amendments. The amendments set forth in
Article II shall be limited precisely as provided for herein and shall not be
deemed to be a waiver of, amendment of, consent to or modification of any other
term or provision of the Credit Agreement or of any term or provision of any
other Loan Document or of any transaction or further or future action on the
part of any Borrower or any other Loan Party which would require the consent of
any of the Lenders under the Credit Agreement or any other Loan Document.

        SECTION 6.4 Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.

        SECTION 6.5 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

        SECTION 6.6 Further Assurances. Each Borrower shall execute and deliver,
and shall cause each other Loan Party to execute and deliver, from time to time
in favor of the Administrative Agent and the Lenders such documents, agreements,
certificates and other instruments as shall be necessary or advisable to effect
the purposes of this Agreement.

        SECTION 6.7 Costs and Expenses. The Borrowers agree to pay all
reasonable costs and expenses of the Administrative Agent (including the
reasonable fees and out-of-pocket expenses of legal counsel of the
Administrative Agent) that are incurred in connection with the execution and
delivery of this Agreement and the other agreements and documents entered into
in connection herewith.

        SECTION 6.8 GOVERNING LAW; WAIVER OF JURY TRIAL; ENTIRE AGREEMENT. THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. EACH PERSON A PARTY HERETO KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY AGREEMENT OR DOCUMENT
ENTERED INTO IN CONNECTION HEREWITH. THIS AGREEMENT CONSTITUTES THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDES ANY PRIOR AGREEMENT, WRITTEN OR ORAL, WITH RESPECT HERETO.

5

--------------------------------------------------------------------------------

                IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

  BORROWERS:
THE JONES GROUP INC.,
a Pennsylvania corporation
JONES APPAREL GROUP HOLDINGS, INC.,
a Delaware corporation
JONES APPAREL GROUP USA, INC.,
a Delaware corporation
JAG FOOTWEAR, ACCESSORIES AND RETAIL CORPORATION,
a New Jersey corporation
JONES INVESTMENT CO. INC.,
a Delaware corporation
NINE WEST DEVELOPMENT CORPORATION, a Delaware corporation
JONES JEANSWEAR GROUP, INC.,
a New York corporation
JONES JEWELRY GROUP, INC.,
a Rhode Island corporation



By /s/ Joseph T. Donnalley
     Name: Joseph T. Donnalley
     In his capacity as officer for each aforenamed
     Borrower as set forth opposite such Borrower
     on Schedule I attached hereto


 

  JONES APPAREL GROUP CANADA, LP,
an Ontario Limited Partnership

By: JONES CANADA, INC., its General Partner



By /s/ Roger Flores
Name: Roger Flores
Title: Vice President of Finance

 

  LOAN GUARANTORS:
JONES DISTRIBUTION CORPORATION,
a Delaware corporation
JONES MANAGEMENT SERVICE
COMPANY,
a Delaware corporation
JONES HOLDING, INC.,
a Delaware corporation



By /s/ Joseph T. Donnalley
Name: Joseph T. Donnalley
In his capacity as officer for each aforenamed Guarantor as set forth opposite
such Guarantor on Schedule I attached hereto

 

  JPMORGAN CHASE BANK, N.A., as Revolving
Lender, Issuing Bank and Administrative Agent

By /s/ Donna DiForio
Name: Donna DiForio
Title: Authorized Officer

 

  JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, as International Revolving Lender,
Issuing Bank and Canadian Administrative Agent

By /s/ Agostino A. Marchetti
Name: Agostino A. Marchetti
Title: SVP

 

  J. P. MORGAN EUROPE LIMITED, as European
Administrative Agent

By /s/ Tim Jacob
Name: Tim Jacob
Title: Senior Vice President

 

  GENERAL ELECTRIC CAPITAL
CORPORATION, as a Revolving Lender
By /s/ Philip A. Carfora
Name: Philip A. Carfora
Title: Duly Authorized Signatory

 

  CITIBANK, N.A., as a Revolving Lender and
Issuing Bank

By /s/ Michael Smolow
Name: Michael Smolow
Title: Vice Presdient

 

  BANK OF AMERICA, N.A., as a Revolving
Lender


By /s/ David Vega
Name: David Vega
Title: Managing Director

 

  BANK OF AMERICA, N.A. (acting through its
Canada branch), as a Revolving Lender


By /s/ Medina Sales de Andrade
Name: Medina Sales de Andrade
Title: Vice President


 

  WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Revolving Lender and
Issuing Bank



By /s/ Reza Sabahi
Name: Reza Sabahi
Title: Authorized Signatory

 

  SUNTRUST BANK, as a Revolving Lender

By /s/ William Lotott
Name: William Lotott
Title: Director

 

  CIT BANK, as a Revolving Lender

By /s/ Banjamin Haslam
Name: Banjamin Haslam
Title: Authorized Signatory

 

  PNC BANK, NATIONAL ASSOCIATION as a
Revolving Lender

By /s/ Robert Orzechowski
Name: Robert Orzechowski
Title: Vice President

 

  U.S. BANK NATIONAL ASSOCIATION, as a
Revolving Lender

By /s/ Sandra Evans
Name: Sandra Evans
Title: Senior Vice President

 

  CAPITAL ONE LEVERAGE FINANCE CORP.,
as a Revolving Lender

By /s/ Ron Walker
Name: Ron Walker
Title: Senior Vice President

 

  HSBC BANK USA, N.A., as a Revolving Lender

By /s/ Steven A. Alves
Name: Steven A. Alves
Title: Assistant Vice-President

 

  ROYAL BANK OF CANADA, as a Revolving
Lender

By /s/ John Flores
Name: John Flores
Title: Authorized Signatory

 

  GOLDMAN SACHS LENDING PARTNERS
LLC, as a Revolving Lender

By /s/ Michelle Latzoni
Name: Michelle Latzoni
Title: Authorized Signatory

 

 

--------------------------------------------------------------------------------

SCHEDULE I

BORROWER/LOAN GUARANTOR FINANCIAL OFFICER
NAME & TITLE  

THE JONES GROUP INC.

 

Joseph Donnalley
Treasurer and Senior Vice President, Corporate Taxation and Risk Management

 

JONES APPAREL GROUP HOLDINGS, INC.

 

Joseph Donnalley
Treasurer

 

JONES APPAREL GROUP USA, INC.

 

Joseph Donnalley
Treasurer

 

JAG FOOTWEAR, ACCESSORIES AND
RETAIL CORPORATION

 

Joseph Donnalley
Vice President and Treasurer

 

JONES INVESTMENT CO. INC.

 

Joseph Donnalley
Vice President/Finance, Treasurer and Assistant Secretary

 

NINE WEST DEVELOPMENT CORPORATION

 

Joseph Donnalley
Vice President/Finance, Treasurer and Assistant Secretary

 

JONES JEANSWEAR GROUP, INC.

 

Joseph Donnalley
Vice President and Treasurer

 

JONES JEWELRY GROUP, INC.

 

Joseph Donnalley
Treasurer

 

JONES DISTRIBUTION CORPORATION

 

Joseph Donnalley
Vice President and Treasurer

 

JONES MANAGEMENT SERVICE COMPANY

 

Joseph Donnalley
Vice President/Finance,
Treasurer and Assistant
Secretary

 

JONES HOLDING, INC.

 

Joseph Donnalley
Vice President and Treasurer